Appeal from a judgment of the Supreme Court (Lewis, J.), entered May 8, 1991 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
The record fails to support petitioner’s contention that the employee assistance he received was inadequate (see, Matter of Diaz v Coughlin, 143 AD2d 485). The assistant made a thorough investigation with respect to all possible witnesses and, in fact, called all of the appropriate witnesses that petitioner could identify. In addition, petitioner has failed to adequately demonstrate that Ms assistant did not perform anything specifically requested by him or that he was in any way prejudiced (see, Matter of Serrano v Coughlin, 152 AD2d 790, 792-793). We also find that the disposition imposed by the Hearing Officer of 30 days in the special housing unit and 30 days’ loss of good time and privileges is not only permissible and appropriate (see, 7 NYCRR 254.7 [a] [2] [i]; [3]), but it is not " 'shocking to one’s sense of fairness’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 234). We have considered petitioner’s remaining arguments and reject them as lacking in merit.
Mikoll, J. P., Yesawich Jr., Mercure, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.